In a proceeding pursuant to CPLR article 78, inter alia, to annul respondent’s procedure extending additional points to civil service eligibles for college credits, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered May 5, 1976, which dismissed the petition on the merits, without a hearing. Judgment affirmed, with $50 costs and disbursements (see Matter of Schmidt v Leonard, 77 Mise 2d 435, affd 45 AD2d 991, mot for lv to app den 35 NY2d 644). Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.